Case: 15-10711   Date Filed: 10/28/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10711
                      ________________________

                  D.C. Docket No. 0:12-cv-60185-WPD



UNITED STATES OF AMERICA, et al.,

                                                                     Plaintiffs,


MANUEL CHRISTIANSEN,
ex rel.,
BRIAN ASHTON,

                                                          Plaintiffs-Appellants,

                                  versus

EVERGLADES COLLEGE, INC.,
d.b.a. Keiser University,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 28, 2015)
                      Case: 15-10711            Date Filed: 10/28/2015            Page: 2 of 2


Before ED CARNES, Chief Judge, MARTIN, Circuit Judge, and WALTER, *
District Judge.

PER CURIAM:

           In this appeal from the award of attorney’s fees and costs to the relators, we

vacate and remand the judgment for further consideration in light of whatever

decision the district court makes regarding the proposed settlement between the

United States and Everglades College.

           The action we are taking in this case does not imply anything about whether

the district court should approve the proposed settlement or what effect, if any,

approval of the proposed settlement should have on any fee award to the relators.

We are sending the case back to the district court only because, as a procedural

matter, it makes more sense to review a fee award after a decision has been made

about the proposed settlement and the district court has had an opportunity to

decide whether to modify the fee award in light of the settlement.

           VACATED and REMANDED.




*
    Honorable Don Walter, United States District Judge for the Western District of Louisiana, sitting by designation.

                                                            2